Citation Nr: 0118090	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claims for increased 
evaluations for hypertension and hemorrhoids were denied.

In addition to the claims for increased evaluations, the RO 
certified to the Board the issue of entitlement to a total 
rating based on individual unemployability (TDIU); however, 
review of the claims file reveals that this issue is not 
properly before the Board.  In a December 1999 rating 
decision the RO denied entitlement to a TDIU.  The veteran 
did not file a notice of disagreement (NOD) until March 2000, 
when he submitted his substantive appeal for the hypertension 
and hemorrhoids claims.  The RO subsequently issued a 
supplemental statement of the case (SSOC) in July 2000, which 
addressed all three issues.  The veteran did not submitted 
any statement that might be construed as a substantive appeal 
with respect to the TDIU claim.  See 38 C.F.R. § 20.302 
(2000).  Accordingly, this issue is not before the Board.  
See Fenderson v. West, 12 Vet. App. at 131 (1999); VAOPGRPREC 
9-99, 64 Fed. Reg. 52376 (1999).


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

1.  Hypertension

The veteran contends the RO erred by failing to increase the 
evaluation of his service-connection hypertension.

In a July 2000 VA examination report the physician stated 
that an EKG had been performed and that the results would be 
reviewed for findings consistent with hypertensive end organ 
damage.  The results of the EKG have not been associated with 
the claims file nor is there a report of the findings.  These 
records must be obtained and associated with the file.  Since 
VAMC records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Similarly, the veteran stated that he received regular 
treatment at the VA Medical Centers (VAMC) in Binghamton and 
Syracuse.  The RO clearly requested these records, and 
although the Syracuse VAMC records have been obtained, it 
does not appear as though the Binghamton VAMC has responded 
to the request.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

2.  Hemorrhoids

The veteran underwent a VA examination in July 2000, but it 
does not appear that the examination of the veteran's 
hemorrhoids was adequate to permit disability evaluation.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204(1994).  Thus, the veteran should be scheduled for 
another VA examination.

In addition, the veteran stated the he received regular 
treatment at the Binghamton VAMC and although these records 
were requested by the RO, it does not appear as though the 
VAMC has responded.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained. Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
hypertension and hemorrhoids since 
January 1998.  Of particular interest are 
medical records from the Binghamton VAMC.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  If such records do not 
exist for any of the specified 
disabilities the RO should so indicate it 
in the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his hemorrhoids.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  The physician 
should specifically indicate whether the 
disability is manifested by internal or 
external hemorrhoids that are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, have persistent bleeding and 
with secondary anemia, or with fissures. 
The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




